UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7655



RICHARD JANSEN,

                                              Plaintiff - Appellant,

          versus


MARYLAND PAROLE COMMISSION; RUTH OGLE, Parole
Hearing Officer; ATTORNEY GENERAL, Joseph
Curran,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
02-791-CCB)


Submitted:   April 17, 2003                 Decided:   April 22, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Jansen, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Baltimore, Maryland; Susan Howe Baron, DEPARTMENT OF
PUBLIC SAFETY AND CORRECTIONAL SERVICES, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard Jansen appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.   See Jansen v. Maryland

Parole Comm’n, No. CA-02-791-CCB (D. Md. Oct. 15, 2002).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2